Case 1:18-cv-02318-LGS-BCM Document 96-11 Filed 01/28/19 Page 1 of 7




                       EXHIBIT 11
 Case
Case   1:18-cv-02318-LGS-BCM Document
     1:16-cv-01318-GBD-BCM    Document527-12
                                       96-11 Filed
                                             Filed 02/16/18
                                                   01/28/19 Page
                                                            Page 22 of
                                                                    of 321
                                                                       7




                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK

        --------------------------------                Civil Action No.
        Joint Stock Company "Channel One                16-cv-1318
        Russia Worldwide," Closed Joint
        Stock Company "CTC network,"
        Closed joint Stock Company "TV
        DARIAL," Closed Joint Stock
        Company "New Channel," Limited
        Liability Company "Rain No.:
        TV-Channel," and Limited Liability
        Company "Comedy TV," (GBD)(BCM)
                     Plaintiffs,
        vs.
        INFOMIR, LLC
        (www.infomirusa.com), INFOMIR
        GMBH, ALEXANDER MARAHOVSKY,
        EVGENI LEVITIN,
        TELECOMMUNICATIONS TECHNOLOGIES
        LTD., PANORAMA ALLIANCE, LP
        (www.mypanorama.tv), ASAF
        YEVDAYEV, DAVID ZELTSER,
        GOODZONE TV (www.gudzon.tv),
        MOIDOM LLC, TELEPROM, VDALI,
        MHCOM GmbH and John Does 1-50,
                  Defendants.
        ------------------------------

                         ** ATTORNEYS' EYES ONLY **
                     DEPOSITION OF GRIGORIY GOLDFEDIB
                                January 16, 2018
                                   10:30 a.m.


        Reported by:
        Eileen Mulvenna, CSR/RMR/CRR


                    The Little Reporting Company
              (646) 650-5055 | www.littlereporting.com
      Case
     Case   1:18-cv-02318-LGS-BCM Document
          1:16-cv-01318-GBD-BCM    Document527-12
                                            96-11 Filed
                                                  Filed 02/16/18
                                                        01/28/19 Page
                                                                 Page 33 of
                                                                         of 321
                                                                            7


                                                                                  2
1
2                         DEPOSITION of GRIGORIY GOLDFEDIB,
3            a nonparty witness in the above-titled action, held
4            at the offices of Day Pitney, 7 Times Square, New
5            York, New York, on January 16, 2018, at 10:30 a.m.,
6            before Eileen Mulvenna, CSR/RMR/CRR, Certified
7            Shorthand Reporter, Registered Merit Reporter,
8            Certified Realtime Reporter, and Notary Public of
9            the State of New York.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                         The Little Reporting Company
                   (646) 650-5055 | www.littlereporting.com
      Case
     Case   1:18-cv-02318-LGS-BCM Document
          1:16-cv-01318-GBD-BCM    Document527-12
                                            96-11 Filed
                                                  Filed 02/16/18
                                                        01/28/19 Page
                                                                 Page 44 of
                                                                         of 321
                                                                            7


                                                                                  3
1
2            A P P E A R A N C E S:
3
             On behalf of the Plaintiffs:
4
5                         DUNNINGTON BARTHOLOW & MILLER, LLP
                               250 Park Avenue, Suite 1103
6                              New York, New York 10177
                               212.682.8811
7                         BY: SAMUEL A. BLAUSTEIN, ESQ.
                               sblaustein@dunnington.com
8                              HARDIN P. ROWLEY, ESQ.
                               hrowley@dunnington.com
9
10
             On behalf of the Defendant Infomir and the Witness:
11
12                        BERKOWITZ LICHTSTEIN KURITSKY GIASULO &
                          GROSS LLP
13                             75 Livingston Avenue
                               Roseland, New Jersey 07068
14                        BY: EVAN SILAGI, ESQ.
                               esilagi@blkgg.com
15
16           On behalf of the Defendant GoodZone:
17
                          MARCUS A. NUSSBAUM, ESQ.
18                             P.O. Box 24559
                               Brooklyn, New York 11224
19
20           On behalf of the Defendant Infomir (limited basis):
21
                          O'MELVEY & MYERS LLP
22                             Times Square Tower
                               7 Times Square
23                             New York, New York          10036-6537
                          BY: GARY SVIRSKY, ESQ.
24                             gsvirsky@omm.com
25

                         The Little Reporting Company
                   (646) 650-5055 | www.littlereporting.com
   Case
 Case    1:18-cv-02318-LGS-BCMDocument
      1:16-cv-01318-GBD-BCM     Document 96-11 Filed
                                       527-12    Filed02/16/18
                                                       01/28/19 Page
                                                                 Page243
                                                                      5 ofof7321


                                                                              244
1                                GRIGORIY GOLDFEDIB
2                             THE WITNESS:       Say it again.
3          BY MR. BLAUSTEIN:
4                   Q.        How would a customer in the United
5          States find out that Infomir LLC sells the Infomir
6          brand box?
7                   A.        When they go to the global website,
8          which is Infomir.eu, there's a link where to buy.
9          When they choose the country from North, South
10         America or Caribbean, the information about Infomir
11         LLC as a recommended reseller pops up.                And you know
12         that because you have filed this into the law
13         papers.
14                  Q.        Does Infomir LLC earn any revenue by
15         selling advertising time?
16                            MR. SILAGI:      Objection to the form.
17                            THE WITNESS:       I don't understand what
18                  you are talking about.
19         BY MR. BLAUSTEIN:
20                  Q.        Okay.    Does Infomir LLC make any money
21         that is not directly related to the sale of the
22         boxes it sells?
23                  A.        No.
24                  Q.        So is it accurate to say that all of
25         Infomir's profits are the result of its sales of


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
   Case
 Case    1:18-cv-02318-LGS-BCMDocument
      1:16-cv-01318-GBD-BCM     Document 96-11 Filed
                                       527-12    Filed02/16/18
                                                       01/28/19 Page
                                                                 Page244
                                                                      6 ofof7321


                                                                              245
1                                GRIGORIY GOLDFEDIB
2          set-top boxes?
3                             MR. SILAGI:      Objection to form.
4                             THE WITNESS:       Yes.
5                             MR. SILAGI:      Go ahead.
6                             THE WITNESS:       This is absolutely
7                   correct.
8          BY MR. BLAUSTEIN:
9                   Q.        Mr. Goldfedib, have you ever heard of
10         a company called VertaMedia?
11                  A.        Yes.
12                  Q.        And to the best of your understanding,
13         what does VertaMedia do?
14                  A.        I have no idea.        First time I heard
15         about them, when I saw the opposition papers which
16         you filed just about couple of days ago.
17                  Q.        Has Infomir LLC ever done any business
18         with VertaMedia?
19                  A.        As I have told you, I never heard
20         about the company before.
21                  Q.        Have you ever heard of an entity
22         called Saguar, S-A-G-U-A-R, Invest?
23                  A.        No.
24                  Q.        Do you sell boxes to Panama?
25                  A.        Panama?


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
   Case
 Case    1:18-cv-02318-LGS-BCMDocument
      1:16-cv-01318-GBD-BCM     Document 96-11 Filed
                                       527-12    Filed02/16/18
                                                       01/28/19 Page
                                                                 Page281
                                                                      7 ofof7321


                                                                              282
1                                GRIGORIY GOLDFEDIB
2                   reservations that were put on the record
3                   before, we will conclude for the day.
4                             MR. SILAGI:      Okay.     And I'll just
5                   conclude by stating that we reserve all our
6                   rights to review the transcript under the
7                   court rules and applicable confidentiality
8                   orders that have been entered, and no further
9                   questions at this time.
10                            (Examination was concluded.            The time
11                  is 5:54 p.m.)
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
